Citation Nr: 1146132	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-41 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for heart disorder, to include rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1956 to October 1959.

The appeal comes before the Board of Veterans' Appeals (Board) from May and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's application to reopen a claim for entitlement to service connection for a heart disorder.  In a May 2011 decision, the Board reopened the Veteran's claim for service connection for a heart disorder and remanded the claim for a VA examination. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the competent evidence shows that a heart disorder, to include rheumatic heart disease, was not caused or aggravated by events, disease, or injury during military service.


CONCLUSION OF LAW

A heart disorder, to include rheumatic heart disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in June 2007.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.   The Veteran has also been provided a VA examination dated in June 2011 to determine the nature and etiology of his claimed heart disorder.

The Veteran's service records are not associated with the clams file.  However, a July 2005 response from the National Personnel Records Center (NPRC) indicates that the Veteran's records, if they existed, were likely destroyed in a fire at the NPRC in St. Louis in 1973.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003 VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

As stated previously, the Veteran's service treatment records are unavailable for review. 

In a July 1998 VA progress note, the Veteran reported a history of rheumatic fever at 14 years old. 

In a December 2000 VA progress note, the Veteran underwent an echocardiogram.  The test found a moderately calcified aortic valve with moderate aortic stenosis and mild aortic regurgitation.  

VA progress notes dated from January 2000 through May 2009 show continued treatment of aortic stenosis.  A March 2005 VA progress note indicates the Veteran has a history of aortic stenosis secondary to rheumatic fever.  In a May 2008 addendum to a VA progress note, the physician noted that the Veteran questioned whether "Hong Kong flu" caused his valve disease.  The examiner found that, in general, influenza syndromes such as "Hong Kong" flu cause myocarditis and not aortic stenosis.  In all likelihood, his aortic disease was caused by rheumatic heart disease or calcific aortic disease.  

In letters submitted by R. C. and D. H. in April 2007, each reported that the Hong Kong flu hit many of the soldiers stationed at Herzo Base in 1957, and that those that contracted the flu were put in quarantine until released by an Army doctor.  Neither veteran had personal knowledge of the Veteran getting sick. 

In a letter to the Veteran from E. F. P., R.N., she states that rheumatic fever, if not treated properly can cause valve disease.  The most common valve to be affected is the mitral valve; the aortic valve is not commonly affected.  However, the most frequent cause of aortic stenosis is rheumatic heart disease.  It can show up many years after the disease.  The most common complication of any influenza is respiratory problems and, there are several sources that state heart complication could also occur.  She noted that delayed disease means the progression to heart disease after infection took a longer period of time.  The literature states that myocarditis and pericarditis were the complications.  This inflammation can cause permanent damage; valve disease could be one of these complications.  

The Veteran also submitted an article titled "Cardiac and Other Complications of Asian Influenza in the Recent Tennessee Outbreak" dated in November 1958.  

During a June 2011 VA examination, the Veteran reported that he had rheumatic heart disease when he was 14 years old.  He stated he had to repeat freshman year of high school so he remembers this distinctly.  He was bedridden for about 4 months.  After the Veteran recovered, he returned to full activities.  He stated that in 1958 he was hospitalized in Germany with the Hong Kong flu.  He asserted that after he recovered from the influenza, he was able to resume his regular military duties.  The Veteran reported he was first made aware of any type of heart disease when he started care at the Madison VA in 1999.  It appears that an echo was done for evaluation of a heart murmur with the following report: "moderately thickened and calcified aortic valve with moderate aortic stenosis and mild aortic regurgitation."  He was asymptomatic so was followed by serial echocardiograms.  In 2005, his aortic valve was replaced due to severe stenosis.  Since his surgery, he has had annual echocardiograms.  The examiner then referred to the May 2008 VA addendum and findings from the Veteran's recent echocardiogram.  Upon extensive review of the claims file and electronic records, the examiner determined that the Veteran's aortic stenosis was not caused or aggravated (temporarily or permanently) by his military service.  The examiner opined that it is very likely that this aortic stenosis is a result of his severe bout of rheumatic fever and heart disease as a child.  It is unlikely that this exposure to influenza in 1958 caused or worsened (temporarily or permanently) his aortic stenosis. 

Analysis

As the Veteran's service treatment records were lost in fire-related damage, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the Board finds the Veteran is competent to report the history of his in-service illness.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran's description of his illness is supported by statements provided by two fellow service members.  Both Veterans claimed they served at the same base at the same time as the Veteran and there was an outbreak of the flu.  Although neither Veteran was personally associated with the Veteran, internet research finds that there was an outbreak of Asian flu in late 1957.  The Board finds the Veteran's description of his in-service illness credible.

In this case, the only positive evidence linking the Veteran's current aortic stenosis to his active service is the statements from the Veteran.  The Veteran has asserted that his aortic stenosis is related to his active duty service to include in-service influenza; however, the Board finds that the Veteran is not competent to render such an opinion.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  The evidence in this case does not indicate that the Veteran has received any medical training or expertise that would render him competent to offer an opinion as to the etiology of his aortic stenosis.  In the absence of such evidence, the Board does not attach probative weight to such assertions.

The Board finds that the preponderance of the evidence of record is against the claim for service connection for aortic stenosis because there is no competent medical evidence establishing an etiological relationship between this disability and his period of military service.  The first post-service medical evidence of aortic stenosis was in the 1999, over forty years post-service.  The Veteran has not reported symptoms in service or in the decades between service and the initial findings of aortic stenosis in the late 1990's.  There is no medical opinion linking the Veteran's aortic stenosis to his period of active military service.  In fact, both the Veteran's treating VA cardiologist and the June 2011 VA examiner determined that the Veteran's aortic stenosis was not related to active service or in-service influenza.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran's VA physician and June 2011 VA examiner both determined that the most likely cause of the Veteran's aortic stenosis was the Veteran's bout with rheumatic fever when he was 14 years old.  As this may indicate a pre-existing heart condition and service treatment records are unavailable, the Board has also evaluated whether any pre-existing heart disorder was worsened or aggravated by active service or in-service influenza.  The VA cardiologist reported in the May 2008 addendum that influenza syndromes do not cause the Veteran's kind of heart problem, aortic stenosis, but instead cause myocarditis.  Additionally, the June 2011 VA examiner also noted that the Veteran's heart disorder was not worsened (temporarily or permanently) as a result of active service or in-service influenza.  The Veteran has argued that this could not be true as he did not have any heart problems after his bout with rheumatic fever.  However, the Board notes that according to the National Institutes of Health's Medline Plus, aortic stenosis occurs most commonly in adults who have had rheumatic fever and valve problems do not develop for five to 10 years or longer after rheumatic fever occurs.  

The Board finds there is no competent medical evidence supporting a link between the Veteran's current aortic stenosis and service to include as due to or worsened by in-service influenza. 

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for heart disorder, to include rheumatic heart disease, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


